58 N.Y.2d 949 (1983)
Automated Ticket Systems, Ltd., Appellant,
v.
John D. Quinn, as Director of New York State Division of the Lottery, et al., Respondents.
Court of Appeals of the State of New York.
Decided February 23, 1983.
Samuel Gottlieb for appellant.
Robert Abrams, Attorney-General (Peter J. Dooley of counsel), for respondents.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, FUCHSBERG, MEYER and SIMONS.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (90 AD2d 738).